Opinion by
Mr. Justice Elkin,
In the present case we have only to do with the trial of the disputed questions of fact submitted by the Orphans’ Court to the Court of Common Pleas. Under its precept the Orphans’ Court submitted three distinct and separate questions relating to the execution of the paper purporting to be the last will and testament of Cyrus C. Brock, deceased, for the determination of a jury in the Court of Common Pleas. The jury found all the facts submitted in favor of the proponents of the will, and unless there was reversible error in the submission, the findings must be considered conclusive as to the facts submitted. Appellants contend that the' evidence was not sufficient to warrant some of the findings and that a verdict should have been directed in their favor. With this contention we cannot agree. While the evidence may have been conflicting, it was ample to sustain every finding, and it would have been error to have withdrawn the case from the jury, or to have directed a verdict in favor of any of the parties. The case was.care*294fully tried and the parties were given full opportunity to present every item of evidence which was material or relevant to the questions submitted. After a careful review of the whole record we have failed to discover any error that would justify a réversal of the judgment.
It is argued for appellants that the facts found by the jury in favor of the proponents of the will are not sufficient to show a proper execution of the will under the Act of April 8,1833, P. L. 249. This position is the main reliance of their learned counsel. It need only be said by way of answer that this is a question of law for the Orphans’ Court and not for the Court of Common Pleas. All of the questions argued here as to what constitutes a proper execution of a will, may be raised in the Orphans’ Court when the findings of fact in the Common Pleas have been properly certified. Appellants will not be concluded by anything decided in the present case from raising the questions of law relating to the effect to be given the instrument purporting to be the will of the deceased, and whether it was properly executed as required by law. But in considering these questions, the facts found by the jury must be accepted as conclusively established.
Judgment affirmed.